190 F.2d 556
NATIONAL LABOR RELATIONS BOARDv.WESTEX BOOT & SHOE CO.
No. 13402.
United States Court of Appeals Fifth Circuit.
August 14, 1951.

Maurice Alexandre, Atty., N.L.R.B., David P. Findling, Associate Gen. Counsel, N.L.R.B., A. Norman Somers, Asst. Gen. Counsel, N.L.R.B., Washington, D. C., for petitioner.
Lee Sellers, Otis E. Nelson, Wichita Falls, Tex., for respondent.
Before McCORD, RUSSELL, and RIVES, Circuit Judges.
RIVES, Circuit Judge.
The Company complains that the Court did not expressly pass upon its contention that all of the unfair labor practices, except the discharge of seven employees for their union activities, were barred by limitation under Section 10(b) of the National Labor Relations Act, as amended, U.S.C.A. Title 29, § 160(b). The sole ground for that contention, as expressed in the petition for rehearing, is that, "These other unfair labor practices have never been the subject of a charge to the Board". In concluding that the Board had power to issue the complaint based on such other alleged unfair labor practices, we held that the complaint merely "elaborated the charge with particularity." It follows that none of the unfair labor practices charged in the complaint were barred by limitation.
The petition for rehearing is


1
Denied.